Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
	Claim 23 is objected to because line 3 recites "resonator s" instead of "resonators".

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1-3, 8-17, 20, and 28	are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-16 of U.S. Patent No. 10620375 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because each one of the patented claims listed above anticipates at least one of the pending claims listed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 27 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0104277 A1 (already of record via IDS).
	Claim 17:  '277 discloses a method of modulating an optical signal using a digital input vector, said modulating carried-out using one or more resonators 82 (fig. 10), the method comprising: providing an optical signal (via "stage input"); obtaining a digital input signal comprising a plurality of bits, mapping said bits of said digital input signal using a mapping function to produce a transformed digital signal, the transformed digital signal being 102A-102C of said one or more resonators; and modulating said optical signal by coupling said optical signal to said one or more resonators while applying said bits of said transformed digital signal.
	Claim 18:  The method further comprises mapping said digital input signal via a mapping function to produce said transformed digital signal as points of a predetermined output format (FSK).
	Claim 24:  The method comprises using said modulating to provide digital to analog conversion ([0044]).

Claims 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0266233 A1 (already of record via IDS).
	Claim 25:  '233 discloses an optical modulator comprising at least one resonator, the resonator having a light confining closed-loop structure 100 (fig. 4) and at least two electrodes 120 associated with said light-confining structure and connected to receive analog input signals, the resonator configured for modulating an optical signal of an optical 130 coupled thereto, said modulating being in response to said analog signals appearing on said electrodes.
	Claim 26:  Said resonator is a micro-resonator.

Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehrlichman et al. (article in Optics Express February 2013, already of record via IDS).
Ehrlichman discloses an optical modulator, comprising (see fig. 1) at least two resonators, the resonators respectively having a light confining closed-loop structure and at least two electrodes associated with said light-confining structure and connected to receive input bits related to a digital electrical input signal, the resonators configured for modulating an optical signal of an optical waveguide coupled thereto, said modulating being in response to input bits appearing on said electrodes, the modulator configured to provide an output format having intensity and phase components (see e.g. fig. 4), wherein a first of said resonators (Ring #1) provides an output including both phase and intensity components, while a second of said resonators (Ring #2) provides an output mainly including said phase component (as described in the last paragraph on p. 3794).

Allowable Subject Matter
Claims 4-7, 19, 21-23 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and applicable intervening claims.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 12, 2021